PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/213,486
Filing Date: 7 Dec 2018
Appellant(s): Spurr et al.  



__________________
Christopher C. Boehm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 24, 2022. 


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 12/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant’s arguments concerning claims 1-7, 11,13,15-18 that were rejected under 35 USC 102 as being anticipated by Dupont EP 0978609 and claims 1-4, 7-16 that were rejected under 35 USC 102 as being anticipated by Spurr et al. US 7434852 and claims 1-18 that were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-20 of US 10280661 from the Final Rejection dated 12/21/2021 have been fully considered. However, for the reasons provided below, Appellant’s arguments are not persuasive.  
	With regards to claim 1, anticipated by Dupont EP 0978609, Appellant argues, “Dupont fails to teach or disclose at least a moveable abutment for preventing rotation of the eccentric arrangement in one of a clockwise and anticlockwise direction” (Brief, page 6) and further alleges that, “Dupont states that stop 24 is carried on the alleged eccentric 21 thus the two components are integral or formed as a single component. Thus, stop 24 cannot be a moveable abutment that prevents rotation of the eccentric arrangement…” (Brief, page 7).  
	In response, Examiner maintains that claim 1 is anticipated by Dupont EP 0978609 (hereinafter referred to as Dupont).  The moveable abutment, 24, is acknowledged to be on, or attached to the referenced eccentric arrangement, 21, in Dupont (see fig.1), however, this attachment, or mounting, of the moveable abutment does not negate the fact that it is an abutment that moves. Claim 1 only states “a moveable abutment”, but not how the moveable abutment is moving or not moving in relation to the eccentric arrangement; there is no relative movement disclosed.  Furthermore, the moveable abutment, 24, of Dupont is used as a stop for preventing further movement, see Dupont fig 1 where the moveable abutment 24 engages a stop 25 (thereby preventing further anticlockwise rotation) and see Dupont fig 5 where the moveable abutment 24 engages a stop 26 (thereby preventing further clockwise rotation). 
	With regards to claim 1, anticipated by Spurr et al. US 7434852, Appellant argues, “…the surface 133 of Spurr does not meet the limitations of at least a moveable abutment for preventing rotation of the eccentric arrangement in one of a clockwise and anticlockwise direction.” (Brief, page 8) Appellant further alleges, “Surface 133 is a portion of toggle link 130. Thus and as discussed above, surface 133 cannot be a moveable abutment that prevents preventing rotation of the eccentric arrangement in one of a clockwise and anticlockwise direction.” (Brief, page 8). 
	In response, Examiner maintains that claim 1 is anticipated by Spurr et al. US 7434852 (hereinafter referred to as Spurr).  As discussed above, this attachment of the moveable abutment does not negate the fact that it is an abutment that moves. Claim 1 only states “a moveable abutment”, but not how the moveable abutment is moving or not moving in relation to the eccentric arrangement; there is no relative movement disclosed. The moveable abutment of Spurr moves with 130, and therefore is considered an abutment that moves. The prevention of rotation occurs when 133 abuts the surface of 1250 (Spurr, fig11). 
	There have been no arguments provided against the rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-20 of US 10280661. A terminal disclaimer was filed by the Apellant on 05/24/2022 however the terminal disclaimer was disapproved on 05/26/2022. Examiner maintains the claim 1-18 rejection on the ground of nontstatutory double patenting.
	All other dependent claims are properly rejected since there are no additional arguments.
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/F.F.A/Examiner, Art Unit 3675              
                                                                                                                                                                                          Conferees:

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.